DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 09/14/2021.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) Rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 recites “a pressure sensitive” is relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the claim is unclear and indefinite. 
Claim 25 recites “temperature sensitive” is relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the claim is unclear and indefinite. 
Claim 26 recites “heat pressure” is relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the claim is unclear and indefinite. 
Claim 27 recites “hot melt pressure sensitive” is relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the claim is unclear and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ajiki et al. 20080290351 in view of KATAMI et al. 20170368786 (Katami).


    PNG
    media_image1.png
    160
    493
    media_image1.png
    Greyscale


Regarding claim 1, fig. 8B of Ajiki discloses a light emitting device comprising: 
a semiconductor light emitting diode (LED) 102 (par [0040]) comprising a light output surface (top surface of 102); 
a phosphor 103 (par [0039]); and 

Ajiki does not disclose that the adhesive is a high refractive index, the adhesive comprising at least a low modulus viscoelastic solid or semi-solid, a pressure sensitive adhesive, a temperature sensitive adhesive, a heat pressure sensitive adhesive, or a hot melt pressure sensitive adhesive,
However, par [00006] of Katami discloses of pressure-sensitive adhesive, havign zirconium oxide or titanium oxide particles as a high refractive index material are mixed with the transparent base pressure-sensitive adhesive material in order to suppress the interface reflection.
In view of such teaching, it would have been obvious to form a device of Ajiki comprising and adhesive with a high refractive index, and that the adhesive comprising a pressure sensitive adhesive such as taught by Katami in order to suppress the interface reflection.

Regarding claim 2, fig. 8B of Ajiki discloses wherein the adhesive has a uniform thickness across each of the multiple separate regions.

Regarding claims 3 and 4, Ajiki discloses claim 2, but does not discloses wherein the adhesive has a uniform thickness of less than 5 microns, wherein the adhesive has a uniform thickness of between 1 micron and 5 microns.
However, note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 
As such it would have been obvious to form a device of Ajiki and Katami comprising wherein the adhesive has a uniform thickness of less than 5 microns, wherein the adhesive has a uniform thickness of between 1 micron and 5 microns in order to meet the applicant sizing specification.

Regarding claim 5, Ajiki discloses claim 2, but does not discloses wherein the channel has a width between 10 microns and 50 microns defined by the separate regions of the adhesive.
However, note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (IV) (CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS)
As such it would have been obvious to form a device of Ajiki and Katami comprising wherein the channel has a width between 10 microns and 50 microns defined by the separate regions of the adhesive in order to meet the applicant sizing specification.

Regarding claim 6, fig. 8B of Ajiki discloses wherein the channel extends across the two or more separate regions of adhesive from an edge of the LED (out of the page edge) to an opposite edge of the LED (into the page edge, and from these two edged the channel extends across).



Regarding claim 8, fig. 8B of Ajiki discloses wherein the separate regions of the adhesive define multiple intersecting channels (103a and one channel parallel to the device in the back of the page and one channel parallel to the device in the out the page intersects)

Regarding claim 9, fig. 8B of Ajiki discloses wherein the separate regions of the adhesive define one or more non-linear channels ((3 channels of 103a and one channel parallel to the device in the back of the page and one channel parallel to the device in the out the page intersect making the channel non-linear)  

Regarding claim 10, fig. 8B of Ajiki discloses wherein the separate regions of the adhesive define multiple channels with varying widths (top of 103a forms varying widths).

Regarding claim 11, fig. 8B of Ajiki discloses wherein the channel is filled with a material (natural air environment) having a higher oxygen permeability than the adhesive.

Regarding claim 23 (insofar as to incompliance with 112 2nd), Ajiki discloses wherein the adhesive comprises a low modulus viscoelastic solid or semi-solid (as low is a relative term).

Regarding claim 24, (insofar as to incompliance with 112 2nd), Ajiki discloses wherein the adhesive comprises a pressure sensitive adhesive (as pressure sensitive is relative term).

Regarding claim 25, (insofar as to incompliance with 112 2nd), Ajiki discloses wherein the adhesive comprises a temperature sensitive adhesive (as temperature sensitive is relative term).

Regarding claim 26, (insofar as to incompliance with 112 2nd), Ajiki discloses wherein the adhesive comprises a heat pressure sensitive adhesive (as heat pressure sensitive is relative term).

Regarding claim 27 , insofar as to incompliance with 112 2nd), Ajiki discloses wherein the adhesive comprises a hot melt pressure sensitive adhesive (as pressure sensitive is relative term).
 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ajiki and Katami in view of Okamura et al. 20090057698.
Regarding claim 21, Ajiki and Katami structure discloses claim 1, but does not disclose wherein the phosphor is a ceramic phosphor.
However, par [0017] of Okamura discloses that ceramic phosphor corresponding to the semiconductor light emitting element has: a minimum transmission of 0.1 to 40% under a wavelength of 350-420 nm; and a transmission of 10 to 90% under an emission peak wavelength of the ceramic phosphor.
In view of such teaching, it would have been obvious to form a device of Ajiki and Katami comprising wherein the phosphor is a ceramic phosphor such as taught by Okamura in order to have a minimum transmission of 0.1 to 40% under a wavelength of 350-420 nm; and a transmission of 10 to 90% under an emission peak wavelength of the ceramic phosphor.

22 is rejected under 35 U.S.C. 103 as being unpatentable over Ajiki and Katami in view of Kong et al. 20080197378 (Kong).
Regarding claim 22, Ajiki and Katami structure discloses claim 1, but does not disclose wherein the adhesive comprises a polysiloxane adhesive.
However, claim 6 of Kong discloses a light emitting diode wherein a transparent adhesive comprises a polysiloxane adhesive.
In view of such teaching, it would have been obvious to form a device of Piquette comprising a polysiloxane adhesive layer such as taught by Kong in order to select a prior art material with a refractive index between 1 and 2 and is a transparent adhesive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829